Citation Nr: 1234992	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  08-25 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 July 1967.

These matters come before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, the RO increased the rating for residuals of a right ankle sprain to 20 percent.

In July 2012, the Veteran testified at a hearing before the undersigned at the RO. A transcript of the hearing has been associated with his claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran indicated that his left ankle disability had worsened since his last examination in February 2011.  He and his wife testified that he experienced increased weakness, pain and swelling to the extent that he could not wear his ankle brace.  The Veteran had fallen several times as a result of his left ankle giving way while walking.  

The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As such, the Veteran should be provided with a VA examination to determine his current level of disability due to his service-connected residuals of a left ankle sprain.  

The Veteran is currently rated at the highest rating available under Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011), for limitation of motion of the ankle.  Higher ratings are potentially available for ankylosis of the ankle, a severe foot injury, and loss of use of the foot.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of disability due to the service-connected residuals of a left ankle sprain.

The claims folder, including any relevant records in Virtual VA, must be made available to and reviewed by the examiner and this should be noted.

The examiner should comment on whether the Veteran's left ankle disability is manifested by ankylosis, and if so, the angle at which the ankle is held.  

The examiner should also provide an opinion as to whether the Veteran's service-connected left ankle disability approximates a severe foot injury and whether it causes loss of use of the left foot; including whether he would be equally well served by amputation with prosthesis at the site of election.

Reasons should be given for the opinions as to the severity of the disability, and whether he would be equally well served by amputation with prosthesis at the site of election.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


